Citation Nr: 9928149	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD and for a back injury.  


REMAND

Having reviewed the record, the Board has determined that 
this claim must be returned to the RO in order to ensure 
compliance with due process considerations.  

Specifically, the record indicates that in his VA Form 9 
which was received by the RO in September 1998, the veteran 
indicated his desire for a hearing before the Board at the 
Montgomery RO.  The record does not indicate that the veteran 
has been scheduled for a travel board hearing or any other 
type of hearing in conjunction with the claims on appeal.  
Therefore, these claims are being remanded so that the 
veteran may be scheduled for a hearing before the Board in 
accordance with his request.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
hearing before the Board at the 
Montgomery RO, in accordance with the 
Board's travel schedule.  The veteran and 
his representative should be notified of 
the date and time of the scheduled 
hearing.  Thereafter, the instant claims 
should be returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












